United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-4137
                                    ___________

Brad Montagne; Teri Montagne,        *
                                     *
          Appellants,                *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    *       [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                              Submitted: February 7, 2006
                                 Filed: February 10, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Brad and Teri Montagne appeal from an order of the United States Tax Court1
holding that the IRS correctly assessed tax deficiencies and penalties against them for
the years 1997 and 1998. For reversal, the Montagnes argue that the tax court clearly
erred in finding that their horse breeding and training activities were not “engaged in
for profit,” within the meaning of 26 U.S.C. § 183, and erred in concluding that they
were subject to self-employment taxes for Brad Montagne’s income as a chiropractor.
We affirm.



      1
       The Honorable Juan F. Vasquez, United States Tax Court Judge.
       We review for clear error the tax court’s finding that the Montagnes lacked
sufficient profit motivation to allow the proposed deductions under section 183. See
Evans v. Commissioner, 908 F.2d 369, 372 (8th Cir. 1990) (review standard). We
will reverse the tax court’s finding only if, on review of all the evidence, we are “left
with the definite and firm conviction that a mistake has been committed.” Id. at 372-
73. An activity meets the section 183 standard if it is “engaged in with the primary
purpose of earning a profit.” Westbrook v. Commissioner, 68 F.3d 868, 875-76 (5th
Cir. 1995). The taxpayer bears the burden to prove sufficient profit motivation, and
the courts will afford greater weight to objective facts than mere statements of intent.
See Evans v. Commissioner, 908 F.2d at 372-73.

        The evidence in the present case established, among other things, that the
Montagnes lacked a written business plan or financial projections for their horse
breeding and training activities; that they maintained a single bank account for both
personal and farm expenses; that they failed to generate separate business records for
their horse-related activities; and that they failed to develop economic expertise or to
solicit such expertise from others regarding their horse-related activities. In light of
these objective facts, we cannot say that the tax court clearly erred in its finding. See,
e.g., Filios v. Commissioner, 224 F.3d 16, 21-24 (1st Cir. 2000) (affirming tax court’s
finding that horse-racing and breeding activities were not primarily for profit where,
among other things, taxpayer did not maintain financial records or projections other
than those compiled by accountant for preparation of tax returns and did not develop
or seek expertise regarding economic aspects of horse breeding).

      Regarding the self-employment taxes, the Montagnes do not dispute the tax
court’s findings that Dr. Montagne “operated his chiropractic practice as a sole
proprietorship and had net profits of $86,960 and $90,719 in 1997 and 1998,
respectively.” We therefore conclude that the self-employment taxes were properly
assessed against them. See 26 U.S.C. §§ 1401(a), 1402(a), (b) (self-employment tax
applies to net earnings from self-employment, which generally means “income

                                           -2-
derived by an individual from any trade or business carried on by such an individual”
except for net earnings less than $400); Howard E. Clendenen, Inc. v. Commissioner,
207 F.3d 1071, 1075 (8th Cir. 2000) (sole proprietor is considered to be his or her own
employer and therefore is self-employed). Even if Dr. Montagne was an independent
contractor, as he argues, he would not be exempt from the self-employment tax. See
Dillon v. Commissioner, 902 F.2d 406, 409 (5th Cir. 1990) (taxpayer was independent
contractor and therefore properly assessed self-employment tax).

      The order of the tax court is affirmed.
                       ______________________________




                                         -3-